DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 06/30/2022.
In the instant application, claims 2, 4, 6, 9, 11, 13, 15 and 18-20 are cancelled; claims 1 and 10 are amended independent claims; Claims 1, 3, 5, 7, 8, 10, 12, 14, 16 and 17 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 10, 12, 14, 16 and 17 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system includes receiving an input from a user during an online meeting and generating a note comprising the input and a timestamp recording a point in time within the online meeting at which the note is generated. The method may also include, by the computing device, providing a user interface in which to display content of the online meeting and the note, the user interface including an annotation marker indicative of an availability of the note and, in response to a selection of the note in the user interface, adjusting a display of the content to a point in the content corresponding to the timestamp.
Independent claims 1 and 10 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Muller et al. (US 2017/0064254) teaches a method for providing shortened recordings of meetings. In particular, an initial recording of an online conference or other type of recorded meeting is classified into relevant portions and irrelevant portions in an automated manner. Then a shortened recording is provided based on the initial recording where the shortened recording includes the relevant portions but omits the irrelevant portions. A user that watches the shortened recording saves time and enjoys an improved user experience as the user only consumes the relevant portions of the initial recording. SAWHNEY et al. (US 2016/0352788) teaches a method for providing improved access, review, and portability of notes for web meetings. More specifically, personal annotating inputs or “notes” can be associated with one or more web meeting “sessions” such that the personal annotating inputs are not bound to any particular recording. When associating personal annotating inputs to sessions instead of recordings, the personal annotating inputs or data therefrom can be handled independent of a recording. Once received, personal annotating inputs can be imported, exported, copied, deleted, and/or structured as a reusable template, in whole or in part, without being limited to a recording. DEFUSCO et al. (US 2013/0024452) teaches a method and system for managing a project. The method and system comprise accepting at least two project templates from a database, wherein the project database contains personal project templates and work project templates categorized by type of project. A start date and/or an end date for each project template may be accepted. Information related to each project template may be automatically generated. The information related to all project templates may be aggregated and a user may access the information related to all project templates from one user interface. Brown et al. (US 2015/0378995) teaches a method of managing notes pertaining to a document (e.g., an electronic file) during an online meeting. The method includes, while displaying contents of the document to participants of the online meeting, accessing public notes and private notes pertaining to the contents of the document, the public notes and the private notes having been provided by a particular participant. The method further includes sharing the public notes with other participants of the online meeting, and concealing the private notes from the other participants of the online meeting.
However Muller, SAWHNEY, DEFUSCO and Brown do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 10. For example, the prior arts do not teach of suggest the steps of “adjusting, by the computing device, one or more timestamps of the recording to account for a reduction in a length of the recording caused by the removal of the segment of the recording of the online meeting, wherein a timestamp of the one or more timestamps records a point in time within the online meeting at which a note is generated, and wherein the note comprises a screenshot of contents of a user interface of an application used to host the online meeting.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174